Citation Nr: 0908280	
Decision Date: 03/05/09    Archive Date: 03/12/09

DOCKET NO.  07-06 989	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Whether a December 31, 1990, decision of the Board of 
Veterans' Appeals should be revised or reversed on the 
grounds of clear and unmistakable error.


REPRESENTATION

Moving party represented by:  Veterans of Foreign Wars of the 
United States


WITNESS AT HEARING ON APPEAL

Appellant


[The issue of entitlement to an effective date prior to July 
23, 2002, for a grant of a 100 percent evaluation for post-
traumatic stress disorder is the subject of a separate 
decision.]


ATTORNEY FOR THE BOARD

J. M. Macierowski, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1969 to December 
1969.  This matter comes to the Board of Veterans' Appeals 
(Board) under 38 U.S.C.A. § 7111 (West 2002), pursuant to an 
December 2008 motion by the moving party alleging clear and 
unmistakable evidence (CUE) in a December 31, 1990 decision, 
wherein the Board found that an initial evaluation greater 
than 30 percent for post-traumatic stress disorder (PTSD) was 
not warranted. 


FINDINGS OF FACT

1.  By a decision entered December 31, 1990, the Board found 
that an initial evaluation greater than 30 percent for PTSD 
was not warranted.  

2.  The December 31, 1990, Board decision was supported by 
the evidence then of record, and was consistent with the 
applicable law and regulations existing at that time, and the 
decision does not contain an error which, had not been made, 
would have manifestly changed the outcome of the claim.




CONCLUSION OF LAW

The Board's decision of December 31, 1990, which denied 
entitlement to an initial evaluation greater than 30 percent 
for PTSD, was not clearly and unmistakably erroneous.  38 
U.S.C.A. § 7111 (West 2002); 38 C.F.R. § 20.1403 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA), amended 
VA's duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 & Supp. 2008); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326 (2008).  The provisions of the VCAA, are not, 
however, applicable to a claim of CUE.  Livesay v. Principi, 
15 Vet. App. 165 (2001).

A decision issued by the Board is final.  38 U.S.C.A. §§ 
7103, 7104(a) (West 2002); 38 C.F.R. §§ 20.1100, 20.1104 
(2008).  However, a final Board decision may be revised or 
reversed on the grounds of clear and unmistakable error.  38 
U.S.C.A. § 7111(a).

The United States Court of Appeals for Veterans Claims 
(Court) propounded a three-pronged test to determine whether 
CUE was present in a prior determination: (1) either the 
correct facts, as they were known at the time, were not 
before the adjudicator (i.e., more than simple disagreement 
as to how the facts were weighed or evaluated) or the 
statutory or regulatory provisions extant at the time were 
incorrectly applied; (2) the error must be undebatable and of 
the sort which, had it not been made, would have manifestly 
changed the outcome at the time it was made; and (3) a 
determination that there was CUE must be based on the record 
and law that existed at the time of the prior adjudication in 
question.  Damrel v. Brown, 6 Vet. App. 242 (1994).


A claim of CUE is a collateral attack on a final decision by 
a VA Regional Office or the Board.  Cook v. Principi, 318 
F.3d 1334, 1342 (Fed. Cir. 2002) (en banc), cert. denied, 123 
S. Ct. 2574 (2003); Bustos v. West, 179 F.3d 1378, 1380 (Fed. 
Cir. 1999), cert. denied, 528 U.S. 967 (1999).  Under 38 
U.S.C.A. § 7111(a), a Board decision is subject to revision 
on the grounds of CUE.  "In order for there to be a valid 
claim of [CUE], there must have been an error in the prior 
adjudication of the claim.  Either the correct facts, as they 
were known at the time, were not before the adjudicator or 
the statutory or regulatory provisions extant at the time 
were incorrectly applied."  Russell v. Principi, 3 Vet. App. 
310, 313 (1992) (en banc); 38 C.F.R. § 20.1403(a) (upheld in 
Disabled Am. Veterans v. Gober, 234 F.3d 682, 696-97 (Fed. 
Cir 2000), cert. denied, 532 U.S. 973 (2001)).

The Court has also stated that CUE is a very specific and 
rare kind of "error."  38 C.F.R. § 20.1403(a).  The mere 
misinterpretation of facts does not constitute CUE.  See 
Thompson v. Derwinski, 1 Vet. App. 251, 253 (1991).  To 
warrant revision of a Board decision on the grounds of CUE, 
there must have been an error in the Board's adjudication of 
the appeal which, had it not been made, would have manifestly 
changed the outcome when it was made.  If it is not 
absolutely clear that a different result would have ensued, 
the error complained of cannot be clear and unmistakable.  38 
C.F.R. § 20.1403(c).  Clear and unmistakable error does not 
include a change in medical diagnosis that "corrects" an 
earlier diagnosis considered in a Board decision, VA's 
failure to fulfill the duty to assist, or a disagreement as 
to how the facts were weighed or evaluated.  See 38 C.F.R. 
§ 20.1403(d); see also Cook v. Principi, 318 F.3d 1334 (Fed. 
Cir. 2003).

At the time of the December 1990 Board decision, the 
pertinent criteria for rating PTSD contemplated a 30 percent 
evaluation when there was definite impairment in the ability 
to establish or maintain effective and wholesome 
relationships with people, as well as psychoneurotic symptoms 
resulting in such reduction in initiative, flexibility, 
efficiency, and reliability levels as to produce definite 
industrial impairment.  38 C.F.R. § 4.132, Diagnostic Code 
9411 (1990).  A 50 percent evaluation for PTSD is warranted 
where there is considerable impairment of the ability to 
establish or maintain effective or favorable relationships 
with people, and by reason of psychoneurotic symptoms, the 
reliability, flexibility, and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
Id.  A 70 percent evaluation for PTSD is warranted where the 
ability to establish or maintain effective or favorable 
relationships with people are severely impaired, and the 
psychoneurotic symptoms are of such severity and persistence 
that there is a severe impairment in the ability to maintain 
or retain employment.  Id.  Finally, a 100 percent evaluation 
was warranted when the attitudes of all contacts except the 
most intimate are so adversely affected as to result in 
virtual isolation in the community; there must also be 
totally incapacitating psychoneurotic symptoms bordering on 
gross repudiation of reality with disturbed thought or 
behavioral processes associated with almost all daily 
activities such as fantasy, confusion, panic, and explosions 
of aggressive energy resulting in profound retreat from 
mature behavior, and with demonstrable inability to obtain or 
retain employment.  Id.  

The Board issued a decision dated December 31, 1990, which 
denied entitlement to an initial evaluation greater than 30 
percent for PTSD.  In finding that the veteran's PTSD was not 
more disabling than the 30 percent evaluation assigned, the 
Board noted that the veteran had several typical symptoms of 
PTSD, to include hypervigilance, anxiety, depression, and 
difficulty getting along with others.  It was also concluded 
that while the veteran conceded he had been unemployed for 
five years prior, not self-employed as a carpenter as he had 
reported to the VA examiner in 1989, there was no evidence 
that the veteran's "inability to maintain steady employment 
[was] not shown to be directly due to PTSD."  Accordingly, 
the Board denied the veteran's claim for an initial 
evaluation greater than 30 percent for PTSD.

During his hearing before the Board concerning another issue, 
the veteran made a motion for revision of the December 1990 
decision on the basis of CUE.  At that time, the veteran 
provided argument with respect to why the December 1990 
decision contained CUE.  Specifically, he stated that now 
that he had been receiving treatment for PTSD (since 2002), 
he was able to realize that he was totally socially and 
occupationally impaired as a result of his PTSD from the time 
he left Vietnam in 1968.  His rationale was that the symptoms 
he had from the time he left Vietnam were of the same 
severity of those he had and continues to have from 2002 
forward, such that a 100 percent evaluation should have been 
awarded from the time service connection was granted, if not 
the date of his military separation.  

The evidence of record at the time of the December 1990 Board 
decision included the veteran's service treatment records, 
service personnel records, and the June 1989 VA 
neuropsychiatric examination report.  This evidence 
essentially reflects that the veteran experienced anxiety in 
service, as noted in February 1966 and August 1967 service 
treatment records, but that he denied having nervous trouble, 
depression, or excessive worry on service separation in July 
1968.  The primary PTSD symptoms the veteran reported during 
his June 1989 VA examination, to include hypervigilance, 
anxiety, and depression, are consistent with the overall 
constellation of symptomatology contemplated by the criteria 
for a 30 percent evaluation in effect in December 1990.  
However, many other mental status points indicating a more 
severe mental disorder, to include a lack of adequate 
grooming, abnormal thought process, disordered or rapid 
speech, lapses in memory, or hallucinations or delusions, 
were noted to be absent during the veteran's June 1989 VA 
examination.

The primary lay evidence of record at the time of the 
December 1990 decision includes the veteran's reports of his 
family's reaction to the change in his personality as a 
result of his military service.  Specifically, he indicated 
that they "didn't know what happened to" him, and that he 
should have been functioning at a higher level than he 
appeared to be able.  Still, these statements are vague and 
do not necessarily reflect higher than the "definite" level 
of social impairment contemplated by the 30 percent 
evaluation found to be warranted by the Board in December 
1990.  Moreover, at the time, the evidence reflected that the 
veteran was married at the time of the June 1989 VA 
examination.  Ultimately, then, the evidence shows that the 
veteran continued to have relationships with his parents, 
brothers, and wife, albeit limited. 

Moreover, the evidence of record is contradictory with 
respect to the veteran's claimed inability to work.  Although 
the veteran conceded, as noted above, in his April 1990 
substantive appeal that he had not worked in almost 5 years 
and had lied to the VA examiner because he had been 
embarrassed to admit that he was not working, it is not clear 
that the veteran's unemployment was due to his PTSD, or to 
other factors including alcohol use, which was noted to have 
begun prior to service, continued through service and 
subsequent to service in varying degrees, depending on the 
documentation considered.  

Accordingly, the Board finds that the December 1990 
determination that an initial evaluation greater than 30 
percent for PTSD was not warranted, was supportable.  To the 
extent that the veteran assert that the December 1990 Board 
decision improperly weighed and evaluated the evidence of 
record at the time, a CUE claim made on this basis can never 
rise to the stringent definition of CUE.  Fugo v. Brown, 6 
Vet. App. 40, 43-44 (1993).  Simply put, the evidence of 
record did not clearly and unmistakably show that the 
veteran's social and occupational functioning was 
considerably or more so impaired.  The veteran and his 
representative have not identified any error of the Board 
that, had it not been committed, would have compelled a 
different decision.  For these reasons, there was no CUE in 
the Board's December 1990 decision; there is no indication 
that the correct facts, as they were known at the time of the 
Board's December 31, 1990 decision were not before the Board; 
that the statutory or regulatory provisions extant at that 
time were incorrectly applied; or that an undebatable error 
was rendered of the sort which, had it not been made, would 
have manifestly changed the outcome at the time it was made.

Finally, it is noted that this decision is not a dismissal 
without prejudice to refiling.  Here, the moving party pled 
its case with sufficient specificity, and the motion is 
denied on the merits.


ORDER

The motion for reversal or revision of a December 31, 1990 
Board decision on the grounds of CUE is denied.



____________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


